   Case 1-18-47390-cec    Doc 11   Filed 03/25/19         Entered 03/25/19 12:28:30




                                       Certificate Number:          0 I 40 I   -NYE -DE-0324837 19
                                       Bankruptcy Case Numb er: 18-47 390


                                      ll||llIllllll|ilil||ilil|ilIilil||il|ililt||]||I||il fftil|il |]l
                                                          0 l 40 -NYE-DE-0324837
                                                                I                  |   9




             Cnnrrprclrr Or Dnnron EouclrroN

I CERTIFY that onMarch22,2019, at 3:35 o'clock AM EDT, Neville M Punch
completed a course on personal financial management given by internet by
GreenPath. Inc., a provider approved pursuant to l l U.S.C. $ 111 to provide an
instructional course concerning personal financial management in the Eastern
District of New York.




Date:   March 22.2019                  By:        /s/Jeremy Lark


                                       Name: Jeremv Lark


                                       Title: FCC Manaeer
                  Case 1-18-47390-cec                    Doc 11        Filed 03/25/19        Entered 03/25/19 12:28:30



 B 23 (Ofticial Form 23)   (lZl0)


                                Ulurpo Srarns BaurnuprcY Counr
 rn*           N2..,,1         /a rrn            PuP.-lo                               caseNo.      /&- V73?o
                                                                                                    r-'t
                                                                                       Chapter /
   DEBTOR'S CERTIFICATION OF COMPLETION OF POSTPETITION INSTRUCTIONAL
           COURSE CONCER}TING PERSONAL FINAI{CIAL MANAGEMENT
                                                                                          - or chqter I3 case ntustfile rhis
            Every individual debtor in a clnpter 7, chapter I I inwhich $ I I4I (d)(3) applies,
 certiJication If ajoint petition istile4 each spouse nrust complete andfle  a seryate   certifcdion Complete ow of the
followingstatenents andfle by the deadline statedbelow:

            t!2r,                   ,lle                                                  the debtor in the above-styled case, hereby
                                                     Nane of Debtor)
       certiff that on                                     pat;),1completed an instructional colrrse in personal financial management

        provided by                                                                                   an approved personal financial


       management provider.

             Certifi cate No. (if ary)   :   C /1ar-Mg-                 Ir-- pi> v & sZ t
             OI,                                                                          the debtor in the above-styled case, hereby
                                             (PnnrcdNane of Debtor)
       certify that no personaf financial management course is required because of [chech the appropriate boiJi
                  fl Incapacity or disability, as defined in I I U.S.C. $ 109(h);
                 O Active military duty in a military combat zone; or
                  O Residence in a district in which the United States trustee (or bankruptcy administrator) has determined that
       the approved instructional courses are not adequate at this time to serve the additional individuals who would otherwise
       be required to complete such courses.




      Instructionsl Use this form only to certiff whether you completed a course in personal financial management. (Fed. R.
Bankr. P. 1007(bX7).) Do NOT use this form to file the certificate given to you by your prepetition credit counseling
provider and do NOT include with the petition when filing your case.

      Filing Ddadlines.' In a chapter 7 case, file within 60 days of the first date set for the meeting of creditors under
$ 341 ofthe Bankruptcy Code. In a chapter I 1 or 13 case, file no later than the last payment rhade by the debtor as required
by the plan or the filing of a motion for a discharge under $ 1l4l(dX5XB) or g 1328(b) of thg Code. (See Fed. R. Bankr. p.
1007(c).)
